Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-29) in the reply filed on March 23, 2021 is acknowledged.
Claims 30-41 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 23, 2021. Claims 30-41 have since been cancelled.
The Section 112(b) rejection has been withdrawn, and the Examiner has treated the functional language as merely requiring a capability of the recited function; see the first paragraph of MPEP § 2173.05(g).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  For the reasons cited in the rejection under Section 112(a), the claims are considered indefinite due to the terminology “super lattice” that is not of a clear scope.  When evaluating the claims on their merits, the Examiner will interpret “super lattice” as being a lattice structure as being a structural framework of wires over a lumen.
Claim Rejections Based Upon Prior Art
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, 5, 7-10, 12-17, 19, 20, and 22-29 are rejected under 35 U.S.C. 102(a) (1) as anticipated by Martinson et al (US 2006/0129050); hereafter referred as 
The super lattice stent made of shape memory material as claimed is the stent or frame or support structure of MN (see Figure 2A and paragraph 92); it can be in the form of a mesh/weave/braid/or like (see paragraph 136) or in the stent forms of the five incorporated stent structures of paragraph 93;
 The shape memory material is disclosed on paragraph 94 of MN;
The flow sensors as claimed are disclosed in paragraph 6 as Doppler sensors that are used to measure blood flow changes as shown in Figure 17 and described in paragraph 131 of MN;
The heaters as claimed are described in paragraph 110;
The control system as claimed is described in paragraphs 8 and 62-66;
The multiple sensors as claimed are taught in numerous embodiments including those of Figures 2B and 22A to 22D.
Alternatively, it is not explicitly clear that multiple flow sensors (Doppler sensors) are disclosed by MN such that it is not clear that this limitation is fully met.  However, since MN teaches multiple sensors in numerous embodiments (see Figures 2B and 22A to 22D), it is the Examiner’s position that it would have been considered at least clearly obvious to an ordinary artisan to utilize multiple flow sensors in the MN device as a way to better map the flow over time as is the desire of MN (see paragraph 131).
Regarding claim 3, the mesh (214) is a type of lattice such that the claim language is fully met.

Regarding claim 9, the Applicant is directed to see paragraph 76 of MN.
Regarding claim 10, the Applicant is directed to see paragraph 110 of MN.
Regarding claims 10-16, 18, 19, and 25-29, the functional limitations are considered met because the structures disclosed by MN are such that they fully capable of performing the claimed functions. 
Regarding claim 12, the Applicant is directed to see paragraph 115 of MN.
Regarding claims 17 and 25, it is clear that MN discloses cylindrical super lattices in the embodiment shown in the figures and in the stent structures incorporating into the disclosure by reference in paragraph 93. As to the language requiring adaptation to be located in a coronary artery (see claim 17), the Applicant is directed to paragraphs 70 and 74 of MN, and the Examiner asserts that all the cylindrical stents disclosed are adapted to be located in a coronary artery to the extent that this intended use language can be given patentable weight.
Claims 2, 4, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over MN in view of Choi et al (US 2019/0183665; hereafter referred to as Choi). MN meets supra but does not disclose setting the shape of the shape memory material to have an original shape and a different temporary shape as claimed. However, Choi (see paragraph 3) teaches that it was well known to the art to set shape memory materials to different shapes as a way to control the stent size during delivery thereof.  Therefore, it is the Examiner’s that it would have been considered clearly obvious to an ordinary artisan to set the shape of the MN stent to have different shapes for delivery as a way to better control the delivery diameter of the stent.
 Claims 6, 11, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over MN alone.
Regarding claims 6 and 21, MN teaches utilizing transducers for heaters and MEMS transducers for drug delivery devices (see paragraph 97), but not MEMS transducers for the heater as claimed.  However, it is the Examiner’s position that the used of MEMS-type transducer heaters would have been considered clearly obvious to an ordinary artisan in order to utilize the smallest possible heaters in that smaller heaters would produce a lower profile stent.
Regarding claim 11, MN teaches flow measurements with Doppler but not shear measurements as claimed.  But MN does track flow and analyzes and the flow measurement is an indirect way of measuring shear.  For this reason, the direct measurement of shear would have been considered clearly obvious over MN alone in that it would give a better indication of stress induced in the flowing blood.
Response to Arguments
Applicant's arguments filed March 23, 2021 have been fully considered but they are not persuasive.
The previous Section 112(b) rejection has been withdrawn rendering the traversal thereof moot.
Beginning on page 16 of the response, the Applicant argues that cylindrical super lattice elements are not disclosed by Martinson (MN) and only discloses a general smart implant shown schematically in Figure 2A.  The Examiner respectfully disagrees and asserts that MN shows many depictions of smart implants including but not necessarily limited to each of Figures 3-6 and paragraphs 20-22 and 99-101.  Furthermore, Figures 3-5 show stents in cylindrical forms.  
In traversing the Section 103 rejection relying on Choi, the Applicant argues that the combination does not teach “the identified claim elements and claim limitations of Applicants’ amended claim 2.” (See page 23 of the response.)  The Examiner respectfully disagrees and asserts that MN teaches a cylindrical forms of stents that form lattices or super lattices for sensors as explained in the modified rejections supra.  Choi is merely utilized to teach that the concept of setting different temporary shapes in shape memory materials was known to the same art.
The Applicant argues that the “Choi references only discloses a self-expanding metal stent using a shape memory alloy.” (See page 24 of the response.)  The Examiner respectfully disagrees and asserts that Choi discloses many things, but Choi is utilized to teach the concept of utilizing temperature to control expansion was known to the art.  That is, it was known to set a different temporary shape in a shape memory 
In traversing the rejection relying on MN alone, that is, the rejection of claims 6, 11, and 21, the Applicant argues that MN only discloses the text of paragraph 92 and the schematic depiction of Figure 2A.  As pointed out earlier and in the rejection as modified, it is clear that MN discloses much more than this.  The issue of a multiplicity of flow sensors and heaters connected to the super lattice stent body was addressed in the rejections set forth supra.  In particular, the flow sensors as claimed are disclosed in paragraph 6 as Doppler sensors that are used to measure blood flow changes (see Figure 17 and paragraph 131 of MN) and the heaters as claimed are described in paragraph 110 of MN.
	For these reasons, the prior art rejections have been maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Burgermeiter, Dang, Israel, Hillstead and Wiktor were cited because they are incorporated into MN by reference (see paragraph 93 such that the structures therein are the same stent structures utilized by MN.
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Prebilic whose telephone number is 571-272-4758.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards (SPE), at (408) 918-7557 or Jennifer Dieterle (SPE), at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/PAUL B PREBILIC/Primary Examiner, Art Unit 3774